Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 1 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 2 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 3 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 4 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 5 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 6 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 7 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 8 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 9 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 10 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 11 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 12 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 13 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 14 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 15 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 16 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 17 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 18 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 19 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 20 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 21 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 22 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 23 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 24 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 25 of
                                       26
Case 19-01697-5-JNC   Doc 228 Filed 08/16/19 Entered 08/16/19 10:50:45   Page 26 of
                                       26
